NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
ADVANCED ANALOGIC TECHNOLOGIES, INC.,
Appellant,
v.
INTERNATIONAL TRADE COMMISSION,
Appellee, '
AND _
LINEAR TECHNOLOGY CORPORATION,
Intervenor.
2010-1543
On appeal from the United S1;ates Internationa1 T1'ade
Comrnissi0n in Investigation No. 337-TA-564.
ON MOTION
ORDER _
Up0n consideration of Linear Technology Corp0rati0n’S
unopposed motion for leave to intervene,
IT ls 0RI)ERE1;) THAT:

ADVANCED ANALOGIC V. ITC 2
The motion for leave to intervene is granted The re-
vised official caption is reflected above.
FoR THE CoURT
997 2 1 wm /swan H01-bay
CC.
S
Date J an HorbaIy
Clerk
Andrew N. Thomases, Esq.
Paul M. Bartkowski, Esq.
Mark G. Davis, Esq. g_5_c0uR-F§,l;§l9PEALS FoR
THE FEDERAL ClRCU|T
IJCT 2 1 2010
.lAN HORBALY
CLERK